DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species b (Fig. 13) and species e (Fig. 14) in the reply filed on 3/5/21 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/13/20 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 4/11/19.  These drawings are acceptable.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is over 150 words long.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-11, 19-21, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO20170163359 (hereinafter, WO’359; as cited on the IDS).
As to Claim 10:
	WO’359 discloses an assembled battery (see “assembled state… a secondary battery device…”, [0009]) comprising:
	a plurality of battery cells each having a substantially cuboid shape (see “… a non-aqueous electrolyte secondary battery… rectangular outer container 21…”, [0012], Fig. 5) and including: a cap surface provided with a positive electrode terminal and a negative electrode terminal; an opposite surface to the cap surface (see “… a lid body 21b of the outer container 21 includes a positive electrode terminal 22a and a negative electrode terminal 22b…”, [0013], Fig. 3, 5); and four side surfaces (see “… an electrode body 23 housed together…”, [0012], Fig. 5);
an insulation sheet located between the side surfaces of the plurality of battery cells (see “… insulating plate 30 between the battery cells 12…”, [0024]); a housing for holding the plurality of battery cells, the housing having a first frame body for housing one end side (see “… upper case 18 covering the upper opening of the lower case 16… wall portion 37…” [0010], Fig. 1), on one of the cap surface side and the opposite surface side, of each of the plurality of battery cells (see “… battery cells 12…”, [0010], Fig. 1), and a second frame body for housing the other end side, on one of the cap surface side and the opposite surface side, of each of the plurality of battery cells (see “… the lower case 16… battery cells 12…”, [0010], Fig. 1); and an adhesive portion being in contact with the insulation sheet, each of the plurality of battery cells, and the housing, for adhering the battery cell to the housing (see “the adhesive is applied to the gap between the battery cell 12 and the bottom wall 30 of the lower case… wall potion 37…”, [0018], Fig. 5),
wherein, at an end on the one end side of the battery cell, the adhesive portion spreads from between the cap surface or the opposite surface of the battery cell and the first frame body to between an end surface of the insulation sheet and an end surface of the first frame body and to between a part of a surface, in a thickness direction, of the insulation sheet and the side surface of the battery cell, the part of the surface in the thickness direction of the insulation sheet being adjacent to the end surface of the insulation sheet (see “the adhesive 100 is to applied to the portion where the plurality of battery cells 12 are in contact with each other…” [0018, 0019], Fig. 6),
wherein the adhesive portion is not in contact with a center portion of the side surface of the battery cell, the center portion located between a cap surface side end and an opposite surface side end on the side surface of the battery cell ([0018, 0019], Fig. 6), and
wherein the adhesive portion is in contact with only at least one of the cap surface side end and the opposite surface side end on the side surface of the battery cell ([0018, 0019], Fig. 6).


    PNG
    media_image1.png
    531
    684
    media_image1.png
    Greyscale

As to Claim 11:
	WO’359 discloses at least one of the first frame body, the second frame body, and the insulation sheet includes an adhesion facilitating portion that facilitates contact of the adhesive portion with the insulation sheet (Fig. 5 as shown above – note that the adhesion facilitating portion is a portion that protrude into the adhesive area and allows it to adhere to the wall portions).
As to Claim 19:
	WO’359 discloses the insulation sheet 90 is in contact with a part of the adhesive portion 100 adhering the battery cell to the second frame body 37 of the housing (see Fig. 5 above – it is noted that the first frame body and the second frame body can be the top or the bottom frame.  In other words, either the first or the second frame body can include the cap having the terminals and claim 1 does not establish which of the frame body is connected to the cap with the terminal).
As to Claim 20:
	WO’’359 discloses the part of the adhesive portion adhering the battery cell to the second frame body of the housing spreads to between the battery cell and the insulation sheet (see “the adhesive is applied to the gap between the battery cell 12 and the bottom wall 30 of the lower case…”, [0018], Fig. 5).
As to Claim 21:
	WO’359 discloses the first frame body includes a first rib defining a housing space of the battery cell in the first frame body (see “… the lower case 16… battery cells 12…”, [0010], Fig. 1), and 
the adhesive portion adheres a side surface of the first rib to the battery cell, and adheres an upper end of the first rib to the end surface of the insulation sheet (see “the adhesive is applied to the gap between the battery cell 12 and the bottom wall 30 of the lower case…”, [0018], Fig. 5).
As to Claim 23:
	WO’359 discloses the center portion between the cap surface side end and the opposite surface side end on the side surface of the battery cell is apart from the insulation sheet (Fig. 5 – the insulating plate is apart from the side surfaces of the battery).

    PNG
    media_image2.png
    531
    696
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over WO20170163359 (hereinafter, WO’359), in view of Oshiba et al., US 20140370363 (hereinafter, Oshiba).
	WO’359 discloses the adhesion facilitating portion, but does not disclose that the adhesion facilitating portion includes the groove on the frame body and projection on the insulation sheet.
	In the same field of endeavor, Oshiba also discloses an energy storage comprising batteries 200 embodied into the container 100 similar to that of WO’359.  Oshiba further discloses that the insulation partition plate is attached to the container as shown in Figures 3, 6 and 7 via support groove portions 133 and the protrusion 141 [0101], which prevents the partition plate from shifting side to side [0050] ad improve the stability of the module [0072].  Oshiba further teaches that adhesive can further be used to easily fixed components to the main body similar to that of WO’359.
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the adhesion facilitating portion of WO’359 as to incorporate a groove and protrusion as taught by Oshiba as to prevent the partition plate from shifting side to side [0050] ad improve the stability of the module [0072].  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over WO20170163359 (hereinafter, WO’359), as applied to Claim 10, and further in view of Okura, US 20160149169.
	WO’359 discloses the first and second frame body as disclosed in claim 10, but does not disclose that the surface of the first and second frame body is formed with inclined in the thickness of the thickness direction of the frame body.  
	In the same field of endeavor, Okura also discloses an assembled battery 1 having plurality of batteries 10 in a frame 20 (Fig. 1, [0047]) similar to that of WO’359.  Okura further discloses that the first and second frame can have inclined as shown in Figure 2 as to prevent the batteries from being misplaced or displaced in the frame [0014, 0055].
.
Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO20170163359 (hereinafter, WO’359), in view of Inoue et al., US 20100015512 (hereinafter, Inoue).
	WO’359 discloses the housing includes: a lower case including the first frame body defining the plurality of first housing spaces (see “… upper case 18 covering the upper opening of the lower case 16…” [0010], Fig. 1); and a cell holder including the second frame body defining the plurality of second housing spaces (see “… the lower case 16… battery cells 12…”, [0010], Fig. 1),
the adhesive portion includes: a case adhesive portion in contact with the plurality of battery cells and the lower case and adhering the plurality of battery cells to the lower case (see “the adhesive is applied to the gap between the battery cell 12 and the bottom wall 30 of the lower case…”, [0018], Fig. 5), and
the insulation sheet is in contact with at least one of the case adhesive portion and the holder adhesive portion (see “… insulating plate 30 between the battery cells 12…”, [0024]).
WO’359 does not disclose a holder adhesive portion in contact with the plurality of battery cells and the cell holder and adhering the plurality of battery cells to the cell holder.
	In the same field of endeavor, Inoue also teaches an electric storage unit having upper 117 and lower case 119 as shown in Figure 2 [0101], which embodies the batteries 111 similar to that of WO’359.  Inoue further teaches that heat conductive resin/adhesive 155 is deposited into the upper and lower case as to hold the batteries 111 to the cases ([0009], Abstract, Fig. 2).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate resin/adhesive to the upper and lower cases of WO’359 as to hold the batteries in the case as taught by Inoue.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over WO20170163359 (hereinafter, WO’359), in view of Nishikawa et al., US 20140295250 (hereinafter, Nishikawa).
	WO’359 discloses the second frame body and that the insulation sheet is located between the first rib and a surface opposite of the first rib (see “the adhesive is applied to the gap between the battery cell 12 and the bottom wall 30 of the lower case… wall potion 37…”, [0018], Fig. 5).
	However, WO’359 does not disclose a second rib where the distance between the first rib and the battery cell is longer than a distance between the second drib and the battery cell. 
	In the same field of endeavor, Nishikawa also discloses an energy storage apparatus 100 comprises a plurality of batteries 400 in a container/frame 200/300 that embodies the batteries ([0039], Fig. 2) similar to that of WO’359.  Nishikawa further discloses the structure of the ribs in the housing and the partitions 221/222 allow the partition plates to attach to the top and bottom of the container as shown in Figures 2-5 [0046, 0047], which can improve the stability of the battery and protect it from impact [0040].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a second rib as to allow the partition plate to attach itself to the housing of WO’359 as taught by Nishikawa as to improve the stability of the battery and protect it from impact [0040].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723